By the Court —
Lumpkin, J.
delivering the opinion.
We are authorized to infer from the testimony that the plaintiffs in error, were partners in a tannery. It is in proof that the negro of the defendant Smith, and for whose hire the note was given was employed in the firm business. That being so, the plea of non est factum, is fully ^met and overcome by the evidence; and the Court below was right in refusing to charge to the contrary. We do not feel warranted in disturbing the verdict, because contraiy to the evidence. On the contrary, the proof is all on that side.
Judgment affirmed.